Citation Nr: 1739734	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction.

2. Entitlement to a disability evaluation in excess of 10 percent for instability of the left knee.

3. Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. Subsequently, a December 2009 rating decision increased the disability evaluation to 20 percent for the Veteran's left knee disability effective August 28, 2009, and continued the 10 percent disability rating for the Veteran's right knee.

In October 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues on appeal were remanded by the Board in February 2016 and again in February 2017. A review of the claims folder reflects the RO has complied with the remand instructions. Specifically, the RO obtained a medical examination in March 2017 and subsequently issued a supplemental statement of the case (SSOC). 

In an August 2016 rating decision a separate 10 percent evaluation was assigned for instability of the left knee.



FINDINGS OF FACT

1. Throughout the appeal, the service connected left knee disability is manifested by osteoarthritis based on x-ray evidence, noncompensable limitation of motion and painful motion of a major joint, slight lateral instability, and semilunar cartilage condition with frequent episodes of locking and pain during the appeal.


2. Throughout the appeal, the service connected right knee disability is manifested by osteoarthritis based on x-ray evidence, noncompensable limitation of motion and painful motion of a major joint, and semilunar cartilage condition with frequent episodes of locking and pain during the appeal.


CONCLUSIONS OF LAW

1. The criteria for increased evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction, based on left leg extension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5256, 5260, 5261 (2016).

2. The criteria for increased evaluation in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5257 (2016).

3. The criteria for a separate rating of 20 percent disabling, and no higher, for semilunar cartilage condition associated with his service-connected osteoarthritis of the left knee status post anterior cruciate ligament reconstruction have been met during the entire period of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5257, 5258 (2016).

4. The criteria for increased evaluation in excess of 10 percent for the service-connected osteoarthritis of the right knee on the basis of limitation of motion have not been met during the entire period of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5256, 5260, 5261 (2016).

5. The criteria for a separate rating of 20 percent disabling, and no higher, for semilunar cartilage condition associated with his service-connected osteoarthritis of the right knee have been met during the entire period of the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5257, 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to a disability evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction.

A March 2006 VA medical examination of the left knee reflects the Veteran's subjective complaints of pain, swelling, stiffness, locking, and giving away. Objectively, the report reflects no edema, effusion, tenderness, weakness, heat, no instability on joint testing, or abnormal movement or guarding of movement. However, upon examination reflect crepitus of the left knee. The examination further reflects left knee flexion with motion of 0 to 120 degrees, with pain at 120 degrees. The examination further noted the Veteran's right knee leg extension as normal. There was no additional loss of motion on repetitive testing.

A December 2007 VA medical examination of the left knee reflects the Veteran's subjective complaints of pain, weakness, swelling, stiffness, locking, lack of endurance, fatigability, and giving away. Objectively, the report reflects no edema, effusion, tenderness, weakness, heat, or subluxation. Additionally, examination reflects no locking pain, genu recurvatum or crepitus of the left knee. The examination further reflects left knee flexion with motion of 0 to 60 degrees, with pain at 60 degrees. The examination further noted the Veteran's left knee leg extension as normal. There was no additional loss of motion on repetitive testing.

An August 28, 2009 VA medical examination of the left knee reflects the Veteran's subjective complaints of pain, weakness, swelling, stiffness, and decreased speed. Objectively, the report reflects no instability; however, daily locking episodes. The examination further reflects left knee flexion with motion of -15 to 115 degrees. The examination further noted the Veteran's left knee leg extension as normal. There was no additional loss of motion on repetitive testing.

A July 2016 VA medical examination of the left knee reflects the Veteran's subjective complaints of pain, swelling, and difficulty with prolonged standing, sitting, or running. Objectively, the report reflects localized tenderness or pain on palpation, no pain with weight bearing, and slight lateral instability on joint testing. Additionally, upon examination the Veteran's left knee was found to have a semilunar tear with frequent episodes of joint locking and frequent episodes of joint pain. Further, the report noted the Veteran having a meniscectomy with residual symptoms of pain and swelling. The examination further reflects left knee flexion with active motion of 0 to 90 degrees, with pain at 90 degrees. The examination further noted the Veteran's left knee leg extension with motion of 90 to 0 degrees. There was no additional loss of motion on repetitive testing. Lastly, the examination report noted the Veteran's left knee with a scar measuring 11cm x1cm that is neither painful nor unstable.

A March 2017 VA medical examination of the left knee reflects localized tenderness or pain on palpation, pain with weight bearing, and no instability on joint testing. The examination further reflects left knee flexion with active motion of 5 to 125 degrees. The examination further noted the Veteran's left knee leg extension with motion of 125 to 5 degrees. There was no additional loss of motion on repetitive testing.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's left knee has range of motion from at least -15 to 60 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. 

The Veteran has been provided a 10 percent rating for left knee instability. The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Here, the medical evidence reflects the Veteran with slight lateral instability. (See July 2016 VA medical examination). However, an evaluation in excess of 10 percent is not warranted as the clinical evidence does not reflect the veteran's left knee with moderate or severe instability.

A separate rating of 20 percent under DC 5258 is warranted because the evidence reflects the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the left knee joint. 

A separate rating under Diagnostic Code 5259 would not be warranted, because the symptoms related to the Veteran's left knee semilunar cartilage condition are compensated by the rating under Diagnostic Code 5258. The evaluation of same disability or the same manifestation under various diagnoses, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). In determining if separate ratings may be assigned for different service-connected conditions "[T]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). If the symptoms are "distinct and separate" then the individual is entitled to separate disability ratings for the various conditions. Id.   

Here, the Veteran's residual symptoms associated with his left knee semilunar removal are the same or similar manifestations with regard to his left knee similar tear. As such, a separate compensable under Diagnostic Code 5259 is not warranted.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. At worst the Veteran's left leg flexion is limited at 60 degrees due to pain.

The Veteran is currently rated as 20 percent disabling for left leg extension effective August 28, 2009. While, the Veteran is currently in receipt of 20 percent for left leg extension, the Board finds that the clinical evidence reflects that the Veteran's left leg extension has not been limited by 10 degrees or more throughout the appeal period, or prior to August 28, 2009. Importantly, the December 2009 rating decision, which provided the Veteran with the 20 percent disability rating for left leg extension, incorrectly noted that the August 28, 2009 VA examination reflected the Veteran's left leg as lacking 15 degrees from being straightened. However, the examination noted the Veteran with a range of motion of -15 to 115 degrees and normal left leg extension. While the medical evidence reflects the Veteran's left leg extension has not been limited by 10 degrees or more throughout the appeal period; the Board will not disturb the current disability rating.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, weakness (to include subjective complaints of giving away), and stiffness. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, a separate rating of 20 percent under DC 5258 is warranted for the Veteran's semilunar cartilage condition associated with his service-connected osteoarthritis of the left knee status post anterior cruciate ligament reconstruction.

Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee

A March 2006 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, swelling, stiffness, locking, and giving away. Objectively, the report reflects no edema, effusion, tenderness, weakness, heat, no instability on joint testing, or abnormal movement or guarding of movement. However, upon examination reflect crepitus of the right knee. The examination further reflects right knee flexion with motion of 0 to 105 degrees, with pain at 105 degrees. The examination further noted the Veteran's right knee leg extension as normal. There was no additional loss of motion on repetitive testing.

A December 2007 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, weakness, swelling, stiffness, locking, lack of endurance, fatigability, and giving away. Objectively, the report reflects no edema, effusion, tenderness, weakness, heat, or subluxation. Additionally, examination reflects no locking pain, genu recurvatum or crepitus of the right knee. The examination further reflects right knee flexion with motion of 0 to 100 degrees, with pain at 80 degrees. The examination further noted the Veteran's right knee leg extension as normal. There was no additional loss of motion on repetitive testing.

An August 2009 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, weakness, swelling, stiffness, and decreased speed. Objectively, the report reflects no instability; however, daily locking episodes. The examination further reflects right knee flexion with motion of 0 to 105 degrees. The examination further noted the Veteran's right knee leg extension as normal. There was no additional loss of motion on repetitive testing.

A July 2016 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, swelling, and difficulty with prolonged standing, sitting, or running. Objectively, the report reflects localized tenderness or pain on palpation, no pain with weight bearing, and no instability on joint testing. However, upon examination, the Veteran's knee was found to have semilunar tear with frequent episodes of joint locking and frequent episodes of joint pain. Further, the report noted the Veteran having a meniscectomy with residual symptoms of pain and swelling. The examination further reflects right knee flexion with active motion of 0 to 90 degrees, with pain at 90 degrees. The examination further noted the Veteran's right knee leg extension with motion of 90 to 0 degrees. There was no additional loss of motion on repetitive testing. 

A March 2017 VA medical examination of the right knee reflects localized tenderness or pain on palpation, pain with weight bearing, and no instability on joint testing. The examination further reflects right knee flexion with active motion of 0 to 130 degrees, with pain at 90 degrees. The examination further noted the Veteran's right knee leg extension with motion of 130 to 0 degrees. There was no additional loss of motion on repetitive testing.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 80 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See December 2007VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee instability; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable.

A separate rating of 20 percent under DC 5258 is warranted because the evidence reflects the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the right knee joint. 

Again, a separate rating under Diagnostic Code 5259 would not be warranted, because the symptoms related to the Veteran's right knee semilunar cartilage condition are compensated by the rating under Diagnostic Code 5258. Here, the Veteran's residual symptoms associated with his right knee semilunar removal are the same or similar manifestations with regard to his right knee similar tear. As such, a separate compensable under Diagnostic Code 5259 is not warranted.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. At worst the Veteran's right leg flexion is limited at 80 degrees due to pain.

A rating under DC 5261 is not applicable. A 10 percent rating is warranted for leg extension limited to 10 degrees. The medical evidence reflects the Veteran's right knee extension is not limited by 10 degrees or more.

As noted above, the Veteran is not entitled to a compensable rating for limitation of motion. However, the Veteran is currently in receipt of a 10 percent evaluation for his right knee under DC 5010. Disabilities of traumatic arthritis substantiated by x-ray (DC 5010) are rated under DC 5003 (degenerative arthritis). Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating. The record reflects that the Veteran's osteoarthritis has been substantiated by x-ray. Thus, the Veteran remains entitled to a 10 percent evaluation for his right knee under DC 5003/5010.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, weakness (to include subjective complaints of giving away), and stiffness. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, a separate rating of 20 percent under DC 5258 is warranted for the Veteran's semilunar cartilage condition associated with his service-connected osteoarthritis of the right knee.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his bilateral knee disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction is denied.

Entitlement to a disability evaluation in excess of 10 percent for instability of the left knee is denied.

Entitlement to a separate rating of 20 percent disabling for semilunar cartilage condition associated with his service-connected osteoarthritis of the left knee status post anterior cruciate ligament reconstruction, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee based on limitation of motion is denied.

Entitlement to a separate rating of 20 percent disabling for semilunar cartilage 

condition associated with his service-connected osteoarthritis of the right knee, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


